ORDER
The stay issued on 31 October 2011 is dissolved. The State’s petition for writ of supersedeas is denied. The State’s petition for discretionary review is allowed for the limited purpose of vacating the opinion of the Court of Appeals and remanding the case to the Court of Appeals with instructions to consider defendant’s remaining issues. This Order is issued without prejudice to defendant’s right thereafter to file a Motion for Appropriate Relief in the trial division raising the issue of ineffective assistance of counsel. Defendant’s motion to deem response to State’s petition for discretionary review timely filed is allowed. Defendant’s conditional petition for discretionary review is dismissed as moot.
By order of the Court in Conference, this 8th day of December 2011.
s/Jackson, J.
For the Court